Citation Nr: 0919133	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  03-16 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served a period of active service in the Air 
Force from June 1965 to March 1973.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Veteran had a Travel Board hearing with the undersigned 
Judge from the Board at the RO in September 2005.  

In a January 2006 decision, the Board denied the Veteran's 
claims for an acquired psychiatric disorder and discoid lupus 
erythematosus.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2007 the Court granted a Joint Motion for 
Remand (Joint Motion) which directed the Board to conduct 
additional development regarding the claim of service 
connection for an acquired psychiatric disorder.  The appeal 
for service connection for discoid lupus erythematosus 
pending before the Court was dismissed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion instructs the Board to acquire a medical 
opinion as to etiology in order for the Board to make a fully 
informed decision regarding the Veteran's claim for an 
acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination with a VA examiner to evaluate 
any acquired psychiatric disorder.  Send 
the Veteran's claims folder, which should 
include a copy of this REMAND, to the 
examiner.  After reviewing the Veteran's 
claims file and examining the Veteran, the 
physician should provide a current 
diagnosis and thorough examination report 
of the Veteran's disability.  The 
examination report produced should 
indicate whether the claims folder was 
available and reviewed.  The examiner 
should then provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any acquired psychiatric disorder 
found was caused by or related to the 
Veteran's military service.  Reasons and 
bases for all opinions expressed should be 
provided and the report should include a 
discussion of the Veteran's documented 
medical history, assertions and claimed 
symptomatology during and since service.

2.  Once the above action has been 
completed, readjudicate the claim, and if 
in order, issue a supplemental statement 
of the case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




